Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1765
 Lower Tribunal Nos. F85-32540, 09-50922, F85-32539, F85-32541, F08-
                           34057, F86-4671
                          ________________

                         Juan Francisco Vega,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Marlene
Fernandez-Karavetsos, Judge.

     Carlos J. Martinez, Public Defender, and James Odell and Andrew
Stanton, Assistant Public Defenders, for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before SCALES, MILLER, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Barron v. State, 217 So. 3d 1088, 1091 (Fla. 3d DCA

2017) (allowing trial court to weigh and consider competing expert

testimony to determine if the probable cause threshold is met); see also

Vega v. Dep't of Child. and Fams., 215 So. 3d 193, 194 (Fla. 3d DCA

2017) (“The trial court properly found the statute at issue to be

constitutional.”); see also Anderson v. State, 93 So. 3d 1201, 1209 (Fla. 1st

DCA 2012) (Padovano, J., concurring) (“It is doubtful that the statute of

limitations can be applied at all in a Jimmy Ryce Act proceeding, as there is

no point at which the action can be said to have accrued.”).




                                     2